DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments on Pages 10-17 of Remarks, filed 2/11/2021, were fully considered and are persuasive.
Regarding claim 1, Mason, of record, teaches a method comprising: receiving, at a robotic planning device, one or more requests for a plurality of objects (see Paragraph 0065 for more specifically, a robotic fleet containing different types of robots with different types of assigned tasks may be deployed within warehouse 300. Different robotic devices may operate independently at the same time according to instructions from a centralized control system or hive mind to complete jobs, such as receiving objects (corresponds to receiving one or more requests for a plurality of objects), storing objects, retrieving objects from storage, transporting objects, delivering objects from the warehouse, or otherwise processing objects); 
mapping, by execution of one or more processors of the robotic planning device, the plurality of objects to different locations at which the plurality of objects are stored in a site (see Paragraph 0047 for a central planning system may maintain or have access to a map of the physical environment containing robotic fleet 100 and objects undergoing processing by the robotic devices. In some examples, the map may be continuously updated with information about dynamic objects (e.g., moving robots and packages moved by robots). In additional examples, a dynamic map could include information on both the current configuration and placement of components within a warehouse (or across multiple warehouses) as well as information about the configuration or placement of components that is anticipated in the near term. Maintaining and updating the map of where the objects are placed in a warehouse corresponds to mapping the different locations of where the plurality of objects are stored in a site; see also Paragraph 0005 for a first robotic device may include a communications interface, one or more processors, and data storage configured to store instructions, that when executed by the one or more processors, cause the first robotic device to perform operations), but fails to teach generating, by execution of the one or more processors, an optimal ordering that minimizes one or more of total distance and total time in retrieving the plurality of objects from the different locations based on distances between different pairs of objects that are computed from the mapping of the plurality of objects; identifying a plurality of autonomous robots operating within the site based on wireless messaging exchanged between the robotic planning device and the plurality of autonomous robotics; determining different amounts of work that each of the plurality of autonomous robots performs in a particular amount of time based on different performance characteristics of each robot; partitioning, by execution of the one or more processors, the site into a set of clusters that includes one cluster for each robot of the plurality of autonomous robots; generating, for a first robot of the plurality of robots by execution of the one or more processors, a first cluster of the set of clusters to encompass a first region of the site that is of a first size and that includes the locations at which a first set of the plurality of objects in the optimal ordering are stored based on retrieval of the first set of objects according to the optimal ordering equaling a first amount of work that the first robot is determined to perform in the particular amount of time; generating, for a second robot of the plurality of robots by execution of the one or more processors, a second cluster of the set of clusters to encompass a second region of the site that does not overlap with the first region, that is of a different second size, and that includes the locations at which a different second set of the plurality of objects in the optimal ordering are stored based on retrieval of the second set of objects according to the optimal ordering equaling a second amount of work that the second robot is determined to perform in about the same particular amount of time as the first amount of work performed by the first robot; and controlling movements and operations of each particular robot of the plurality of autonomous robots based on a different cluster of the set of clusters that the robotic planning device assigns to the particular robot.  
Vestal, of record, teaches generating, by execution of the one or more processors, an optimal ordering (see Paragraph 0108 for order of processing of job requests by the modules in the queue manager), but fails to particularly teach an optimal ordering that minimizes one or more of total distance and total time in retrieving the plurality of objects from the different locations based on distances between different pairs of objects that are computed from the mapping of the plurality of objects.
Vestal teaches identifying a plurality of autonomous robots operating within the site based on wireless messaging exchanged between the robotic planning device and the plurality of autonomous robotics (see Paragraph 0093 the traffic manager module 236 does not plot the travel routes for the mobile robots 295 a-295 n. Rather, it typically obtains sufficient information about the current status, current heading and planned routes from each mobile robot in the fleet 290 of mobile robots 295 a-295 n, and broadcasts this information over the wired and wireless communications links (corresponds to wireless messaging) using the network interface 230 so as to permit all of the mobile robots 295 a-295 n to “know” where other mobile robots in the fleet 290 are headed. Armed with this information, each mobile robot 295 a-295 n in the fleet 290 is then able plot its own path to its intended job location so as to avoid coming near or into contact with other mobile robots in the fleet 290, thereby avoiding potential traffic jams); 
determining that each of the plurality of autonomous robots performs in a particular amount of time based on different performance characteristics of each robot (see Vestal Paragraph 0032 for the job management system, the queue manager could receive with the job request a specified time for performance of the job request. In this case, the queue manager may be configured to determine, based on the status profile for the selected mobile robot, whether the current status for the selected mobile robot is compatible with the specified time for performance; see Paragraph 0027 for the status profile that includes a maximum drive speed, a minimum drive speed, etc. all of which corresponds to applicant's performance characteristics to determine the different amounts of work that each of the robots can perform, as indicated in Paragraph 0028 of Applicant’s Specification, stating that "the amount of work associated with each cluster 310 is equalized by forming clusters 310 to involve traversal of an about equal amount of distance. Other factors can also be accounted for in determining the amount of work that is required to complete each cluster. For instance, clusters 310 may account for differences in speed at which different robots 110 operate, different speed limits along different paths associated with each cluster 310, expected congestion, time to retrieve an object, etc.”), but fails to particularly teach determining different amounts of work that each of the plurality of autonomous robots performs in a particular amount of time based on different performance characteristics of each robot; partitioning, by execution of the one or more processors, the site into a set of clusters that includes one cluster for each robot of the plurality of autonomous robots; generating, for a first robot of the plurality of robots by execution of the one or more processors, a first cluster of the set of clusters to encompass a first region of the site that is of a first size and that includes the locations at which a first set of the plurality of objects in the optimal ordering are stored based on retrieval of the first set of objects according to the optimal ordering equaling a first amount of work that the first robot is determined to perform in the particular amount of time; generating, for a second robot of the plurality of robots by execution of the one or more processors, a second cluster of the set of clusters to encompass a second region of the site that does not overlap with the first region, that is of a different second size, and that includes the locations at which a different second set of the plurality of objects in the optimal ordering are stored based on retrieval of the second set of objects according to the optimal ordering equaling a second amount of work that the second robot is determined to perform in about the same particular amount of time as the first amount of work performed by the first robot; and controlling movements and operations of each particular robot of the plurality of autonomous robots based on a different cluster of the set of clusters that the robotic planning device assigns to the particular robot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a collaborative operation to be performed by a first robotic device and a second robotic device that is based on a relative positioning between the first robotic device and the second robotic device, as taught by Mason, using the optimal ordering, wireless communication, and robot performance of tasks based on characteristics at a particular time period, as taught by Vestal, for the purpose of productively and efficiently assigning mobile robots to handle subsequently-arriving job requests first, because doing so will permit a single mobile robot to deliver other items to nearby destinations while the mobile robot is in route to the very distant destination, thus permitting a single mobile robot to handle multiple job requests at once (see Paragraph 0108 of Vestal).
Though Vestal teaches some of the individual elements of the present invention, Vestal fails to completely overcome the deficiencies of Mason. Neither Mason nor Vestal teach the particularities of the amended claim 1 as expressed above including, an optimal ordering that minimizes one or more of total distance and total time in retrieving the plurality of objects from the different locations based on distances between different pairs of objects that are computed from the mapping of the plurality of objects; determining different amounts of work that each of the plurality of autonomous robots performs in a particular amount of time based on different performance characteristics of each robot; partitioning, by execution of the one or more processors, the site into a set of clusters that includes one cluster for each robot of the plurality of autonomous robots; generating, for a first robot of the plurality of robots by execution of the one or more processors, a first cluster of the set of clusters to encompass a first region of the site that is of a first size and that includes the locations at which a first set of the plurality of objects in the optimal ordering are stored based on retrieval of the first set of objects according to the optimal ordering equaling a first amount of work that the first robot is determined to perform in the particular amount of time; generating, for a second robot of the plurality of robots by execution of the one or more processors, a second cluster of the set of clusters to encompass a second region of the site that does not overlap with the first region, that is of a different second size, and that includes the locations at which a different second set of the plurality of objects in the optimal ordering are stored based on retrieval of the second set of objects according to the optimal ordering equaling a second amount of work that the second robot is determined to perform in about the same particular amount of time as the first amount of work performed by the first robot; and controlling movements and operations of each particular robot of the plurality of autonomous robots based on a different cluster of the set of clusters that the robotic planning device assigns to the particular robot. 
For at least these reasons, one of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Mason and Vestal with the elements of the applicant’s invention, as claimed. Thus, claim 1 and its respective dependent claims 2-8, and 10 are allowed. Likewise, claims 11-15 and 16-20 are allowable for containing substantially similar and overlapping scope of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katsumi (US20130096713A1) teaches a robot system, including a first loading portion onto which a plurality of articles of sorting targets is loaded, a plurality of second loading portions provided for each sorting destination, and a robot configured to sort the plurality of articles loaded onto the first loading portion in accordance with the sorting destination, and to transfer the plurality of articles to the plurality of second loading portions.
Ajay (US20190049975A1) a processor-implemented method to optimally allocate warehouse procurement tasks to distributed robotic agents is provided. The method includes obtaining, at a coordinating agent of a plurality of robotic agents, a global task associated with the warehouse and an information associated with the plurality of robotic agents available for the global task, via one or more hardware processors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665